Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaksha Tomic on 03/29/2021.

The application has been amended as follows: 
Cancel Claims 2, 3, and 9
Depend Claim 5 from Claim 1
Depend Claim 11 from Claim 1
Depend Claim 13 from Claim 1
Depend Claim 14 from Claim 1
Amend Claim 1 as follows:
1.	A container receiving device (10) for a dispensing container (28), comprising a housing (12) comprising four side walls (14, 16, 18) and a housing bottom (20) for receiving the dispensing container (28) and a housing lid (22) with a securing device (47) for the dispensing container (28), wherein the securing device (47) 
wherein the securing device (47) comprises an actuating device (46) for the latch (501) which in a first limit position moves the latch (50) into a locking position and in a second limit position moves the latch (50) into a release position;
wherein the actuating device for the latch comprises a linearly movable latch plate (44) extending vertically on one of the side walls (16) between two limit positions and wherein the latch plate (44) extends in the interior of the housing; and 
wherein the latch plate (44) has an angled section (45) pointing into the interior of the container, on which a dispensing container (28) inserted into the housing (12) comes to rest, so that the dispensing container (28) is movable with the latch plate (44).
Amend Claim 21 as follows:
21.	The container receiving device of claim 1, wherein the container receiving device (10) is designed as a self-standing device and/or as a wall-mountable device.

Reasons for Allowance
Claims 1, 4-8, 10-21 are allowed.
Applicant’s arguments, see pages 18-19, filed 02/25/2021, with respect to claim 9 have been fully considered and are persuasive.  The previous rejection of record has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: the claimed container receiving device is considered allowable because of the configuration latch plate operationally with the liquid container for holding said container in proper positioning. In particular, the latch plate has an angled section pointing into the interior of the container, on which a dispensing container inserted into the housing comes to rest, so that the dispensing container is movable with the latch plate. These features include the technical advantage of transferring the linear vertical movement of the locking plate onto the dispensing container such that the container moves linearly upwards and into a position in which it is easier to remove when it is moved by a person with a container replacement. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/           Primary Examiner, Art Unit 3754